
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of January 4,
2016, by and between B&G FOODS, INC. (hereinafter the "Corporation") and ERIC H.
HART (hereinafter "Executive").

        WHEREAS, subject to the terms of this Agreement, Corporation desires to
employ Executive as Executive Vice President of Human Resources and Chief Human
Resources Officer, and Executive desires to accept such employment.

        NOW THEREFORE, in consideration of the material advantages accruing to
the two parties and the mutual covenants contained herein, the Corporation and
Executive agree with each other as follows

        1.    Effective Date.    For purposes of this Agreement, the "Effective
Date" shall mean January 4, 2016.

        2.    Employment.    Executive will render full-time professional
services to the Corporation and, as directed by the Corporation, to its
subsidiaries or other Affiliates (as defined in Paragraph 3 below), in the
capacity of Executive Vice President of Human Resources and Chief Human
Resources Officer under the terms and conditions of this Agreement. He will at
all times, faithfully, industriously and to the best of his ability, perform all
duties that may be required of him by virtue of his position as Executive Vice
President of Human Resources and Chief Human Resources Officer and in accordance
with the directions and mandates of the Board of Directors of the Corporation.
It is understood that these duties shall be substantially the same as those of
an executive vice president of human resources and chief human resources officer
of a similar business corporation engaged in a similar enterprise. Executive is
hereby vested with authority to act on behalf of the Corporation in keeping with
policies adopted by the Board of Directors, as amended from time to time.
Executive shall report to the President and Chief Executive Officer (hereinafter
the "Chief Executive Officer") and the Board of Directors.

        3.    Services to Subsidiaries or Other Affiliates.    The Corporation
and Executive understand and agree that if and when the Corporation so directs,
Executive shall also provide services to any subsidiary or other Affiliate (as
defined below) by virtue of his employment under this Agreement. If so directed,
Executive agrees to serve as Executive Vice President of Human Resources and
Chief Human Resources Officer of such subsidiary or other Affiliate of the
Corporation, as a condition of his employment under this Agreement, and upon the
termination of his employment under this Agreement, Executive shall no longer
provide such services to the subsidiary or other Affiliate. The parties
recognize and agree that Executive shall perform such services as part of his
overall professional services to the Corporation but that in certain
circumstances approved by the Corporation he may receive additional compensation
from such subsidiary or other Affiliate. For purposes of this Agreement, an
"Affiliate" is any corporation or other entity that is controlled by,
controlling or under common control with the Corporation. "Control" means the
direct or indirect beneficial ownership of at least fifty (50%) percent interest
in the income of such corporation or entity, or the power to elect at least
fifty (50%) percent of the directors of such corporation or entity, or such
other relationship which in fact constitutes actual control.

        4.    Term of Agreement.    The initial term of Executive's employment
under this Agreement shall commence on the Effective Date and end on
December 31, 2016; provided that unless notice of termination has been provided
in accordance with Paragraph 7(a) at least sixty (60) days prior to the
expiration of the initial term or any additional twelve (12) month term (as
provided below), or unless this Agreement is otherwise terminated in accordance
with the terms of this Agreement, this Agreement shall automatically be extended
for additional twelve (12) month periods (the "Term").

        5.    Base Compensation.    During the Term, in consideration for the
services as Executive Vice President of Human Resources and Chief Human
Resources Officer required under this Agreement, the Corporation agrees to pay
Executive an annual base salary of Three Hundred Twenty-Five Thousand Dollars
($325,000), or such higher figure as may be determined at an annual review of
his

--------------------------------------------------------------------------------



performance and compensation by the Compensation Committee of the Board of
Directors. The annual review of Executive's base salary shall be conducted by
the Compensation Committee of the Board of Directors within a reasonable time
after the end of each fiscal year of the Corporation and any increase shall be
retroactive to January 1st of the then current Agreement year. The amount of
annual base salary shall be payable in equal installments consistent with the
Corporation's payroll payment schedule for other executive employees of the
Corporation. Executive may choose to select a portion of his compensation to be
paid as deferred income through qualified plans or other programs consistent
with the policy of the Corporation and subject to any and all applicable
federal, state or local laws, rules or regulations.

        6.    Other Compensation and Benefits.    During the Term, in addition
to his base salary, the Corporation shall provide Executive the following:

        (a)    Incentive Compensation.    

          (i)  Annual Bonus Plan.    Executive shall participate in the
Company's annual bonus plan (the "Annual Bonus Plan"), as shall be adopted
and/or modified from time to time by the Board of Directors or the Compensation
Committee. Annual Bonus Plan awards are calculated as a percentage of
Executive's base salary on the December 31st closest to the last day of the
Annual Bonus Plan performance period. The percentages of base salary that
Executive is currently eligible to receive in accordance with the Annual Bonus
Plan based on performance range from 0% at "Threshold" to 60% at "Target" and to
120% at "Maximum," as such terms are defined in the Annual Bonus Plan. Annual
Bonus Plan awards are payable no later than the 15th day of the third month
following the end of each fiscal year of the Corporation.

         (ii)  Long-Term Incentive Compensation.    Executive shall participate
in the Company's long-term incentive plans (the "Long-Term Incentive Plans"), as
shall be adopted and/or modified from time to time by the Board of Directors or
the Compensation Committee. Executive shall be eligible to earn Long-Term
Incentive Plan awards ("LTIAs") calculated as a percentage of Executive's base
salary on the grant date of such LTIAs, with such percentage to be determined by
the Compensation Committee. LTIAs are payable no later than the 15th day of the
third month following the end of the final fiscal year of the Corporation of the
applicable performance period.

        (iii)  Other Incentive Compensation.    In addition, Executive shall be
eligible to participate in all other incentive compensation plans, if any, that
may be adopted by the Corporation from time to time and with respect to which
the other executive employees of the Corporation are eligible to participate.

        (b)    Vacation.    Executive shall be entitled to five (5) weeks of
compensated vacation time during each year, to be taken at times mutually agreed
upon between him and the Chief Executive Officer of the Corporation. Vacation
accrual shall be limited to the amount stated in the Corporation's policies
currently in effect, as amended from time to time.

        (c)    Sick Leave and Disability.    Executive shall be entitled to
participate in such compensated sick leave and disability benefit programs as
are offered to the Corporation's other executive employees.

        (d)    Medical and Dental Insurance.    Executive, his spouse, and his
dependents, shall be entitled to participate in such medical and dental
insurance programs as are provided to the Corporation's other executive
employees.

        (e)    Executive Benefits And Perquisites.    Executive shall be
entitled to receive all other executive benefits and perquisites to which all
other executive employees of the Corporation are entitled.

2

--------------------------------------------------------------------------------



        (f)    Automobile and Cellular Phone.    The Corporation agrees to
provide Executive with a monthly automobile allowance of $833.33 and to provide
for the use by Executive of a cellular telephone at the Corporation's expense.

        (g)    Liability Insurance.    The Corporation agrees to insure
Executive under the appropriate liability insurance policies, in accordance with
the Corporation's policies and procedures, for all acts done by him within the
scope of his authority in good faith as Executive Vice President of Human
Resources and Chief Human Resources Officer throughout the Term.

        (h)    Professional Meetings and Conferences.    Executive will be
permitted to be absent from the Corporation's facilities during working days to
attend professional meetings and such continuing education programs as are
necessary for Executive to maintain such professional licenses and
certifications, if any, as are required in the performance of his duties under
this Agreement, and to attend to such outside professional duties as have been
mutually agreed upon between him and the Chief Executive Officer of the
Corporation. Attendance at such approved meetings and programs and
accomplishment of approved professional duties shall be fully compensated
service time and shall not be considered vacation time. The Corporation shall
reimburse Executive for all reasonable expenses incurred by him incident to
attendance at approved professional meetings and continuing education programs,
and such reasonable entertainment expenses incurred by Executive in furtherance
of the Corporation's interests; provided, however, that such reimbursement is
approved by the Chief Executive Officer of the Corporation.

        (i)    Registration Fees and Professional Dues.    The Corporation shall
reimburse Executive for registration fees for such professional licenses and
certifications, if any, as are required in the performance of his duties under
this Agreement. In addition, the Corporation agrees to pay dues and expenses to
professional associations and societies and to such community and service
organizations of which Executive is a member provided such dues and expenses are
approved by the Chief Executive Officer as being in the best interests of the
Corporation.

        (j)    Life Insurance.    The Corporation shall provide Executive with
life insurance coverage on the same terms as such coverage is provided to all
other executive employees of the Corporation.

        (k)    Business Expenses.    The Corporation shall reimburse Executive
for reasonable expenses incurred by him in connection with the conduct of
business of the Corporation and its subsidiaries or other Affiliates.

        7.    Termination Without Cause.    

        (a)    By the Corporation.    The Corporation may, in its discretion,
terminate Executive's employment hereunder without cause at any time upon sixty
(60) days prior written notice or at such later time as may be specified in said
notice (the date of termination set forth in such notice is herein referred to
as the "Termination Date"). Except as otherwise provided in this Agreement,
after such termination, all rights, duties and obligations of both parties shall
cease.

          (i)  Upon the termination of employment pursuant to subparagraph (a)
above, subject to the terms in subparagraph (ii) and Paragraph 9 below and the
requirements of Paragraph 10 below, in addition to all accrued and vested
benefits payable under the Corporation's employment and benefit policies,
including, but not limited to, unpaid Annual Bonus Awards and any other
incentive compensation awards earned under the Annual Bonus Plan or any other
incentive compensation plan for any completed performance periods, Executive
shall be provided with the following Salary Continuation and Other Benefits (as
defined below) for the duration of the Severance Period (as defined below):
(1) salary continuation payments for each year of the Severance Period in an
amount per year equal to 160% of his then current annual base salary ("Salary
Continuation"), which Salary Continuation shall be paid in the same manner and
pursuant to the same payroll procedures that were in effect prior to the

3

--------------------------------------------------------------------------------



effective date of termination commencing on the Corporation's first payroll date
following the Termination Date; (2) continuation of medical, dental, life
insurance and disability insurance for him, his spouse and his dependents,
during the Severance Period, as in effect on the effective date of termination
("Other Benefits"), or if the continuation of all or any of the Other Benefits
is not available because of his status as a terminated employee, a payment equal
to the market value of such excluded Other Benefits; (3) if allowable under the
Corporation's qualified pension plan in effect on the date of termination,
credit for additional years of service during the Severance Period; and
(4) outplacement services of an independent third party, mutually satisfactory
to both parties, until the earlier of one year after the effective date of
termination, or until he obtains new employment; the cost for such service will
be paid in full by the Corporation. For purposes of this Agreement (except for
Paragraph 9 below), the "Severance Period" shall mean the period from the date
of termination of employment to the first (1st) anniversary of the date of such
termination.

         (ii)  Subject to Paragraph 10 below, in the event Executive accepts
other employment during the Severance Period, the Corporation shall continue the
Salary Continuation in force until the end of the Severance Period. All Other
Benefits described in subparagraph (i)(2) and the benefit set forth in (i)(3),
other than all accrued and vested benefits payable under the Corporation's
employment and benefit policies, shall cease.

        (iii)  Executive shall not be required to seek or accept any other
employment. Rather, the election of whether to seek or accept other employment
shall be solely within Executive's discretion. If during the Severance Period
Executive is receiving all or any part of the benefits set forth in
subparagraph (i) above and he should die, then Salary Continuation remaining
during the Severance Period shall be paid fully and completely to his spouse or
such individual designated by him or if no such person is designated to his
estate.

        (b)    Release.    The obligation of the Corporation to provide the
Salary Continuation and Other Benefits described in subparagraph (a) above is
contingent upon and subject to the execution and delivery by Executive of a
general release, in form and substance satisfactory to Executive and the
Corporation. The Corporation will provide Executive with a copy of a general
release satisfactory to the Corporation simultaneously with or as soon as
administratively practicable following the delivery of the notice of termination
provided in Paragraph 7(a), or at or as soon as administratively practicable
following the expiration of the Corporation's right to cure provided in
Paragraph 7(d) or Paragraph 9, but not later than twenty-one (21) days before
the date payments are required to be begin under Paragraph 7(a). Executive shall
deliver the executed release to the Corporation eight days before the date
payments are required to begin under Paragraph 7(a).

        Without limiting the foregoing, such general release shall provide that
for and in consideration of the above Salary Continuation and Other Benefits,
Executive releases and gives up any and all claims and rights ensuing from his
employment and termination with the Corporation, which he may have against the
Corporation, a subsidiary or other Affiliate, their respective trustees,
officers, managers, employees and agents, arising from or related to his
employment and/or termination. This releases all claims, whether based upon
federal, state, local or common law, rules or regulations. Such release shall
survive the termination or expiration of this Agreement.

        (c)    Voluntary Termination.    Should Executive in his discretion
elect to terminate this Agreement, he shall give the Corporation at least
sixty (60) days prior written notice of his decision to terminate. Except as
otherwise provided in this Agreement, at the end of the sixty (60) day notice
period, all rights, duties and obligations of both parties to the Agreement
shall cease, except for any and all accrued and vested benefits under the
Corporation's existing employment and benefit policies, including but not
limited to, unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed

4

--------------------------------------------------------------------------------



performance periods. At any time during the sixty (60) day notice period, the
Corporation may pay Executive for the compensation owed for said notice period
and in any such event Executive's employment termination shall be effective as
of the date of the payment.

        (d)    Alteration of Duties.    If the Board of Directors or the Chief
Executive Officer of the Corporation, in either of their sole discretion, takes
action which substantially changes or alters Executive's authority or duties so
as to effectively prevent him from performing the duties of the Executive Vice
President of Human Resources and Chief Human Resources Officer as defined in
this Agreement, or requires that his office be located at and/or principal
duties be performed at a location more than forty-five (45) miles from the
present Corporation office located in Parsippany, New Jersey, then Executive
may, at his option and upon written notice to the Board of Directors within
thirty (30) days after the Board's or Chief Executive Officer's action, consider
himself terminated without cause and entitled to the benefits set forth in
Paragraph 7(a), unless within thirty (30) days after delivery of such notice,
Executive's duties have been restored.

        (e)    Disability.    

          (i)  The Corporation, in its sole discretion, may terminate
Executive's employment upon his Total Disability. In the event he is terminated
pursuant to this subparagraph, he shall be entitled to the benefits set forth in
Paragraph 7(a), provided however, that the annual base salary component of
Salary Continuation shall be reduced by any amounts paid to Executive under any
disability benefits plan or insurance policy. For purposes of this Agreement,
the term "Total Disability" shall mean death or any physical or mental condition
which prevents Executive from performing his duties under this contract for at
least four (4) consecutive months. The determination of whether or not a
physical or mental condition would prevent Executive from the performance of his
duties shall be made by the Board of Directors in its discretion. If requested
by the Board of Directors, Executive shall submit to a mental or physical
examination by an independent physician selected by the Corporation and
reasonably acceptable to him to assist the Board of Directors in its
determination, and his acceptance of such physician shall not be unreasonably
withheld or delayed. Failure to comply with this request shall prevent him from
challenging the Board's determination.

        (f)    Retirement.    The Corporation, in its sole discretion, may
establish a retirement policy for its executive employees, including Executive,
which includes the age for mandatory retirement from employment with the
Corporation. Upon the termination of employment pursuant to such retirement
policy, all rights and obligations under this Agreement shall cease, except that
Executive shall be entitled to any and all accrued and vested benefits under the
Corporation's existing employment and benefits policies, including but not
limited to unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed performance
periods.

        (g)    Section 280G.    Notwithstanding any other provision of this
Agreement, in the event that the amount of payments or other benefits payable to
Executive under this Agreement (including, without limitation, the acceleration
of any payment or the accelerated vesting of any payment or other benefit),
together with any payments, awards or benefits payable under any other plan,
program, arrangement or agreement maintained by the Corporation or one of its
Subsidiaries or other Affiliates, would constitute an "excess parachute payment"
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code")), such payments and benefits shall be reduced (by the
minimum possible amounts) in the order set forth below until no amount payable
to Executive under this Agreement or otherwise constitutes an "excess parachute
payment" (within the meaning of Section 280G of the Code); provided, however,
that no such reduction shall be made if the net after-tax amount (after taking
into account federal, state, local or other income, employment and excise taxes)
to which Executive would otherwise be entitled without such reduction would be
greater than the net after-tax amount (after taking into

5

--------------------------------------------------------------------------------



account federal, state, local or other income, employment and excise taxes) to
Executive resulting from the receipt of such payments and benefits with such
reduction. If any payments or benefits payable to Executive are required to be
reduced pursuant to this Paragraph, such payments and/or benefits to Executive
shall be reduced in the following order: first, payments that are payable in
cash, with amounts that are payable last reduced first; second, payments due in
respect of any equity or equity derivatives included at their full value under
Section 280G (rather than their accelerated value); third, payments due in
respect of any equity or equity derivatives valued at accelerated value under
Section 280G, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); and fourth, all
other non-cash benefits.

        All determinations required to be made under this Paragraph 7(g),
including whether a payment would result in an "excess parachute payment" and
the assumptions to be utilized in arriving at such determinations, shall be made
by an accounting firm designated by the Corporation (the "Accounting Firm")
which shall provide detailed supporting calculations both to the Corporation and
Executive as requested by the Corporation or Executive. All fees and expenses of
the Accounting Firm shall be borne solely by the Corporation and shall be paid
by the Corporation. Absent manifest error, all determinations made by the
Accounting Firm under this Paragraph 7(g) shall be final and binding upon the
Corporation and Executive.

        8.    Termination for Cause.    Executive's employment under this
Agreement may be terminated by the Corporation, immediately upon written notice
in the event and only in the event of the following conduct: conviction of a
felony or any other crime involving moral turpitude, whether or not relating to
Executive's employment; habitual unexcused absence from the facilities of the
Corporation; habitual substance abuse; willful disclosure of material
confidential information of the Corporation and/or its subsidiaries or other
Affiliates; intentional violation of conflicts of interest policies established
by the Board of Directors; wanton or willful failure to comply with the lawful
written directions of the Board or other superiors; and willful misconduct or
gross negligence that results in damage to the interests of the Corporation and
its subsidiaries or other Affiliates. Should any of these situations occur, the
Board of Directors and/or the Chief Executive Officer will provide Executive
written notice specifying the effective date of such termination. Upon the
effective date of such termination, any and all payments and benefits due
Executive under this Agreement shall cease except for any accrued and vested
benefits payable under the Corporation's employment and benefit policies,
including any unpaid amounts owed under the Annual Bonus Plan or any other
incentive compensation plan.

        9.    Major Transaction.    If, during the Term, the Corporation
consummates a Major Transaction and Executive is not the Executive Vice
President of Human Resources and Chief Human Resources Officer with duties and
responsibilities substantially equivalent to those described herein and/or is
not entitled to substantially the same benefits as set forth in this Agreement,
then Executive shall have the right to terminate his employment under this
Agreement and shall be entitled to the benefits set forth in Paragraph 7(a),
except that the Severance Period shall mean the period from the date of
termination of employment to the second (2nd) anniversary of the date of such
termination. Executive shall provide the Corporation with written notice of his
desire to terminate his employment under this Agreement pursuant to this
Paragraph within ninety (90) days of the effective date of the Major Transaction
and the Severance Period shall commence as of the effective date of the
termination of this Agreement, provided the Corporation has not corrected the
basis for such notice within thirty (30) days after delivery of such notice and
further provided that the effective date of termination of this Agreement shall
not be more than one year following the effective date of the Major Transaction.
For purposes of this Paragraph, "Major Transaction" shall mean the sale of all
or substantially all of the assets of the Corporation, or a merger,
consolidation, sale of stock or similar transaction or series of related
transactions whereby a third party (including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires
beneficial ownership, directly or indirectly, of securities of the Corporation
representing over fifty percent (50%) of the combined voting power of the

6

--------------------------------------------------------------------------------



Corporation; provided, however, that a Major Transaction shall not in any event
include a direct or indirect public offering of securities of the Corporation,
its parent or other Affiliates.

        10.    Non-Competition.    Executive agrees that during (i) the Term;
(ii) the one (1) year period following the effective date of termination of this
Agreement by Executive pursuant to Paragraph 7(c) (Voluntary Termination); and
(iii) the one (1) year period following the effective date of termination by the
Corporation pursuant to Paragraph 8 (Termination For Cause), he shall not,
directly or indirectly, be employed or otherwise engaged to provide services to
any food manufacturer operating in the United States of America which is
directly competitive with any significant activities conducted by the
Corporation or its subsidiaries or other Affiliates whose principal business
operations are in the United States of America. Executive agrees that his
entitlement to the benefits set forth in Paragraph 7(a) above is contingent upon
his compliance with the requirements of this Paragraph.

        11.    Confidentiality of Information.    Executive recognizes and
acknowledges that during his employment by the Corporation, he will acquire
certain proprietary and confidential information relating to the business of the
Corporation and its subsidiaries or other Affiliates (the "Information").
Executive agrees that during the term of his employment under this Agreement and
thereafter, for any reason whatsoever, he shall not, directly or indirectly,
except in the proper course of exercising his duties under this Agreement, use
for his or another third party's benefit, disclose, furnish, or make available
to any person, association or entity, the Information. In the event of a breach
or threatened breach by Executive of the provisions of this Paragraph, the
Corporation shall be entitled to an injunction restraining him from violating
the provisions of this Paragraph. Notwithstanding the foregoing, nothing
contained herein shall be construed as prohibiting the Corporation from pursuing
any other remedies available to it for such breach or threatened breach. For
purposes of this Paragraph, "Information" includes any and all verbal or written
materials, documents, information, products, recipes, formulas, processes,
technologies, programs, trade secrets, customer lists or other data relating to
the business, and operations of the Corporation and/or its subsidiaries or other
Affiliates.

        12.    Superseding Agreement.    This Agreement constitutes the entire
agreement between the parties and contains all the agreements between them with
respect to the subject matter hereof. It also supersedes any and all other
agreements or contracts, either oral or written, between the parties with
respect to the subject matter hereof.

        13.    Agreement Amendments.    Except as otherwise specifically
provided, the terms and conditions of this Agreement may be amended at any time
by mutual agreement of the parties, provided that before any amendment shall be
valid or effective, it shall have been reduced to writing, approved by the Board
of Directors or the Compensation Committee of the Board of Directors, and signed
by the Chairman of the Board of Directors, the Chairman of the Compensation
Committee, the Chief Executive Officer or any officer of the Corporation
authorized to do so by the Board of Directors or the Compensation Committee, and
Executive.

        14.    Invalidity or Unenforceability Provision.    The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
its other provisions and this Agreement shall be construed in all aspects as if
such invalid or unenforceable provision had been omitted.

        15.    Binding Agreement; Assignment.    This Agreement shall be binding
upon and inure to the benefit of the Corporation and Executive, their respective
successors and permitted assigns. The parties recognize and acknowledge that
this Agreement is a contract for the personal services of Executive and that
this Agreement may not be assigned by him nor may the services required of him
hereunder be performed by any other person without the prior written consent of
the Corporation.

        16.    Governing Law.    This Agreement and any claim, controversy or
dispute arising under or related to this Agreement, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be construed and enforced under and in accordance with the

7

--------------------------------------------------------------------------------



laws of the State of New Jersey, without regard to conflicts of law principles.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Code section 409A so as not to subject Executive to the payment
of any tax penalty or interest under such section.

        17.    Enforcing Compliance.    If Executive needs to retain legal
counsel to enforce any of the terms of this Agreement either as a result of
noncompliance by the Corporation or a legitimate dispute as to the provisions of
the Agreement, then any fees incurred in such expense by Executive shall be
reimbursed wholly and completely by the Corporation if Executive prevails in
such legal proceedings.

        18.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed effective when
delivered, if delivered in person, or upon receipt if mailed by overnight
courier or by certified or registered mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below, or at such other
addresses as the parties may designate by like written notice:

To the Corporation at:   B&G Foods, Inc
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attn: General Counsel
To Executive at:
 
his then current address included in the employment records of the Corporation

        19.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

        20.    Other Terms Relating to Code Section 409A.    Executive's right
to Salary Continuation, right to Other Benefits, and right to reimbursements
under this Agreement each shall be treated as a right to a series of separate
payments under Treasury Regulation section 1.409A-2(b)(2)(iii).

        (a)    Reimbursements.    Any reimbursements made or in-kind benefits
provided under this Agreement shall be subject to the following conditions:

          (i)  The reimbursement of any expense shall be made not later than the
last day of Executive's taxable year following Executive's taxable year in which
the expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date). The right to reimbursement of an expense or
payment of an in-kind benefit shall not be subject to liquidation or exchange
for another benefit.

         (ii)  Any reimbursement made under Paragraph 7(a)(i)(2), 7(d), 7(e) or
9 for expenses for medical coverage purchased by Executive, if made during the
period of time Executive would be entitled (or would, but for such
reimbursement, be entitled) to continuation coverage under the Corporation's
medical insurance plan pursuant to COBRA if Executive had elected such coverage
and paid the applicable premiums, shall be exempt from Code section 409A and the
six-month delay in payment described below pursuant to Treasury Regulation
section 1.409A-1(b)(9)(v)(B).

        (iii)  Any reimbursement or payment made under Paragraph 7(a)(i)(2),
7(d), 7(e) or 9 for reasonable expenses for outplacement services for Executive
shall be exempt from Code section 409A and the six-month delay in payment
described below pursuant to Treasury Regulation section 1.409A-1(b)(9)(v)(A).

        (b)    Short-Term Deferrals.    It is intended that payments made under
this Agreement due to Executive's termination of employment that are not
otherwise subject to Code section 409A, and

8

--------------------------------------------------------------------------------



which are paid on or before the 15th day of the third month following the end of
Executive's taxable year in which his termination of employment occurs, shall be
exempt from compliance with Code section 409A pursuant to the exemption for
short-term deferrals set forth in Treasury Regulation section 1.409A-1(b)(4).

        (c)    Separation Pay Upon Involuntary Termination of Employment.    It
is intended that payments made under this Agreement due to Executive's
involuntary termination of employment under Paragraph 7(a)(i)(2), 7(d), 7(e) or
9 that are not otherwise exempt from compliance with Code section 409A, and
which are separation pay described in Treasury Regulation
section 1.409A-1(b)(9)(iii), shall be exempt from compliance with Code
section 409A to the extent that the aggregate amount does not exceed two times
the lesser of (i) Executive's annualized compensation for his taxable year
preceding the taxable year in which his termination of employment occurs and
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Code section 401(a)(17) for the year in which the termination of
employment occurs.

        (d)    Six-Month Delay.    Anything in this Agreement to the contrary
notwithstanding, payments to be made under this Agreement upon termination of
Executive's employment that are subject to Code section 409A ("Covered Payment")
shall be delayed for six months following such termination of employment if
Executive is a "specified employee" on the date of his termination of
employment. Any Covered Payment due within such six-month period shall be
delayed to the end of such six-month period. The Corporation will increase the
Covered Payment to include interest payable on such Covered Payment at the
interest rate described below from the date of Executive's termination of
employment to the date of payment. The interest rate shall be determined as of
the date of Executive's termination of employment and shall be the rate of
interest then most recently published in The Wall Street Journal as the "prime
rate" at large U.S. money center banks. The Corporation will pay the adjusted
Covered Payment at the beginning of the seventh month following Executive's
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by any payment date specified in this subsection is not
administratively practicable due to events beyond the control of Executive (or
Executive's beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Code section 409A and the Treasury Regulations thereunder. In
the event of Executive's death during such six-month period, payment will be
made or begin, as the case may be with respect to a particular payment, in the
payroll period next following the payroll period in which Executive's death
occurs.

        For purposes of this Agreement, "specified employee" means an employee
of the Corporation who satisfies the requirements for being designated a "key
employee" under Code section 416(i)(1)(A)(i), (ii) or (iii), without regard to
Code section 416(i)(5), at any time during a calendar year, in which case such
employee shall be considered a specified employee for the twelve-month period
beginning on the next succeeding April 1.

[Signatures on Next Page]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Corporation and Executive have executed this
Agreement as of the day and year first above written.

    B&G FOODS, INC.
 
 
By:
 
/s/ ROBERT C. CANTWELL


--------------------------------------------------------------------------------

        Name:   Robert C. Cantwell         Title:   President and Chief
Executive Officer
 
 
ERIC H. HART
 
 
/s/ ERIC H. HART


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



EMPLOYMENT AGREEMENT
